BioAmber Announces Listing of Shares on Toronto Stock Exchange and Automatic Exercise of Special Warrant Montreal, Canada, May 1, 2017. BioAmber Inc. (“BioAmber” or the “Company”) (NYSE: BIOA & TSX: BIOA) is pleased to announce that its shares of common stock (“Common Shares”) have been conditionally approved for listing on the Toronto Stock Exchange (‘’TSX’’) and that its previously issued special warrant (the “Special Warrant”) has been automatically exercised, on April 28, 2017, for 2,224,199 Common Shares (the “Underlying Shares”) following the issuance of a receipt for its final prospectus qualifying the Underlying Shares by the British Columbia Securities Commission.
